Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is January 30, 2020. This Office Action is in response to the RCE amendment and arguments filed under 37 CFR 1.114 on May 26, 2002. 
Examiner notes:
The rejection of Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling -- as noted in the Final Rejection mailed March 3, 2022 – has been overcome by  the RCE amendment filed May 26, 2022;
The IDS filed 04/27/2022 was considered by Examiner and entered in the Advisory Action / AFCP 2.0 Decision mailed May 9, 2022. As such, the IDS filed 04/27/2022 was entered prior to entry of the RCE amendment filed under 37 CFR 1.114;
The IDS filed 03/30/2022 was entered prior to entry of the RCE amendment filed under 37 CFR 1.114;
Currently-Amended Claims 8 – 14, 21 – 27 are in condition for allowance for the reasons noted in the Advisory Action / AFCP 2.0 Decision mailed May 9, 2022;
Currently-Amended Claims 15 – 20 are not in condition for allowance for the reasons noted in the Advisory Action / AFCP 2.0 Decision mailed May 9, 2022 and as repeated below. Also, clarification has been provided as requested by Applicant for the correct label of LIM ‘370’s “work function layer”. The correct label is “162A” – not “154”. Examiner has corrected this typographical error in the rejections below. 
Examiner’s response to Applicant’s arguments regarding the RCE amendment of the claims is provided below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
In particular Examiner notes, regarding Claim 15 and lines 12 to 13 – which recites “wherein the first tungsten layer and the second tungsten layer are distinguishable from each other” – that the instant specification treats the term “distinguishable” as meaning use of Transmission Electron Microscopy (TEM) to visualize that two layers are different from each other. See instant paragraph [0060]. Examiner also notes, regarding Claim 10, that this meaning has been made clear.
Response to Arguments
Applicant's arguments filed in the RCE amendment filed May 26, 2022 have been fully considered. Applicant argues, regarding the secondary teaching of KURODA and the rejection of Claim 15 as noted in the AFCP 2.0 decision (See “Remarks”, beginning on page 2, second paragraph):
“It is appreciated that although Kuroda shows the asserted first tungsten layer 310 and second tungsten layer 314 separately, Kuroda teaches the layers 310 and 314 may comprise the same material or different materials. When the materials of layers 310 and 314 are different from each other, layers 310 and 314 may be distinguishable from each other. When, however, layers 310 and 314 are both tungsten layers, it cannot be concluded that layers 310 and 314 are distinguishable from each other. Kuroda simply fails to disclose enough details as whether layers 310 and 314 are distinguishable from each other or not when they are both tungsten layers. It can be reasonably concluded that, unless specifically disclosed by Kuroda, the asserted first tungsten layer 310 and second tungsten layer 314 will merge into a single tungsten layer, and it cannot be concluded by one of ordinary skill in that art that the asserted first tungsten layer 310 and second tungsten layer 314 “are distinguishable from each other” as recited in claim 15. For at least this reason, claim 15 is allowable.

This is not found to be persuasive, since KURODA teaches layers 310 and 314 are formed as two separate layers. The fact that layers 310 and 314 may be selected to both be of tungsten material does not preclude the ability to distinguish layers 310 and 314 from each other, since Examiner notes that, by scientific fact, Transmission Electron Microscopy (TEM) would be able to distinguish two separately-formed layers 310, 314 even though both are formed  of tungsten. As such Examiner maintains the rejection of Claim 15 as noted in the AFCP 2.0 decision.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIM ‘370 (US 10,879,370; cited in the IDS filed 03/30/2022) in view of KURODA ‘224 (US 2019/0148224; cited in the IDS filed 04/27/2022).
Regarding Claim 15: LIM '370 discloses a device ("long-channel" and " short-channel" FinFET; column 2, line 56 - 65; See FIG. 2 and FIG. 14 below) comprising: 
a semiconductor substrate 20; 
isolation regions 22 (FIG. 2) extending into the semiconductor substrate 20; 
a semiconductor fin 24 (FIG. 2) protruding higher than portions of the isolation regions 22 on opposing sides of the semiconductor fin 24 (FIG. 2);
and a recessed metal gate stack comprising: a high-k gate dielectric 156 on the semiconductor fin (FIG, 14); a work function layer 162A (Column 6, line 42 – 45) on the high-k gate dielectric 156; a capping layer 162B, 162C (FIG. 14); a first tungsten layer 166 (column 8, line 1, "...formed of W...)" over and contacting the work function layer 154 and the capping layer 162B, 162C (FIG. 14; note the "contacting" is by way of electrical contact). 

    PNG
    media_image1.png
    467
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    771
    media_image2.png
    Greyscale


LIM '370 fails to teach a second tungsten layer over and contacting the first tungsten layer and wherein the first and second tungsten layer are distinguishable from teach other. However, KURODA '224 teaches this missing limitation. See KURODA '224, FIG. 3C, which teaches an embodiment of a second tungsten layer 314 formed over and contacting a first tungsten layer 310 (see [ 0094], "...the first metallic capping layer 310 may comprise at least one of tungsten..." and "...the second metallic capping layer 314 may comprise at least one of tungsten...").
As a result, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LIM '370 by including a second tungsten layer as recited by Claim 15, based on the teachings of KURODA '224. The motivation to do so would have been to provide a metal capping-layer structure to prevent oxidation of the underlying metal gate structure ( KURODA '224, [0002)).
Regarding Claim 19: LIM '370 in view of KURODA '224 teaches or discloses the device of Claim 15, wherein the high-k gate dielectric 156 (See LIM '370, FIG. 14) comprises sidewall portions on opposing sides of the first tungsten layer and the second tungsten layer, and a top surface of the second tungsten layer is between, and is level with or lower than top edges of the sidewall portions of the high-k gate dielectric.
Regarding Claim 20: LIM '370 in view of KURODA '224 teaches or discloses the device of Claim 15, wherein the capping layer comprises titanium nitride (see LIM '370, column 6, line 48, "...may include a titanium nitride (TiN) layer...").

Allowable Subject Matter
Claims 8 – 14 and Claims 21 – 27 are in condition for allowance. 
Claims 16, 17, 18 are objected to as allowable.
The following is an examiner’s statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the RCE amendment of the claims filed by applicant May 26, 2022 and the After Final Consideration Pilot (AFCP 2.0) decision mailed May 9, 2022. See also the Final Rejection mailed March 3, 2022, section “Allowable Subject Matter”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813